Case 1:19-cr-00386-PKC Document 15-1 Filed 08/22/19 Page 1 of 1 PageID #: 37

                                                                                       FiLED
                                                                                   IN CLERK'S OFFICE
                                                                               OS niSTRfCT COURT E.D.N.Y.

                                  INFORMATION SHEET                                 AUG 2 2 2019 *
                            UNITED STATES DISTRICT COURT                       BROOKLYN OFFICE
                           EASTERN DISTRICT OF NEW YORK



1.      Title of Case: United States v. Mustafa Goklu          nn 19-386
2.      Related Magistrate Docket Number(s): I9-MJ-4I9

3.      Arrest Date: 5/10/2019                                       CHEN, J.
4.      Nature of offense(s):   IX| Felony
                                □    Misdemeanor                 MANN. M.J.
5.      Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local
        E.D.N.Y. Division of Business Rules): 19-CR-354 (PKC)

6.      Projected Length of Trial:   Less than 6 weeks         IX]
                                     More than 6 weeks      □


7.      County in which crime was allegedly committed: Oueens
        (Pursuant to Rule 50.1(d) of the Local E.D.N.Y. Division of Business Rules)

8.      Was any aspect of the investigation, inquiry and prosecution giving rise to the case
        pending or initiated before March 10, 2012.^                   DYes lEI No

9.      Has this indictment/information been ordered sealed?           □Yes   |X| No


10.     Have arrest warrants been ordered?                             DYes   lEI No


11.     Is there a capital count included in the indictment?           DYes |X| No

                                                    RICHARD P. DONOGHUE
                                                    United Slat^ Attorney


                                                    Francisco J. Navarro
                                                    Assistant U.S. Attorney
                                                    (718)254-6007


        Judge Brodie will not accept cases that were initiated before March 10, 2012.



Rev. 10/04/12
